Exhibit 10.3







EXCLUSIVE FOREIGN LICENSE AGREEMENT




AN AGREEMENT made as of the January 25, 2006 between Universal Records, a
division of UMG Recordings, Inc. 1755 Broadway, New York, New York 10019
(hereinafter referred to as “Universal") and  American Southwest Music
Distribution, Inc. at 8721 Sunset Blvd, Suite #7, Los Angeles, CA 90069, Attn:
Marcus Sanders, Esq.  (hereinafter referred to as "you").




1.

BACKGROUND; TERM




1.01

You and Universal hereby acknowledge that contemporaneously herewith you and
Universal are entering into the following agreements an exclusive manufacturing
and distribution agreement in respect of manufacturing, selling, distributing,
and otherwise exploiting Distributed Product in the United States (the
“Distribution Agreement”).




1.02.

The term of this agreement (“Term”) will be the same as and will run
simultaneously with the Term of the Distribution Agreement (as such capitalized
term is defined therein).   




1.03.

Following the expiration of the Term hereof, Universal and its licensees will
have a period of six (6) months in which to fulfill any orders for any Record of
Distributed Product that were placed during the Term hereof for the Record
concerned and to sell off the existing inventory of any such Record(s) on a
non-exclusive basis (hereinafter referred to as “Sell Off Period”) pursuant to
the same terms and conditions contained herein.




1.04.

The period consisting of the Term hereof and the Sell Off Period is sometimes
hereinafter referred to as the “Exploitation Period”.




2.

GRANT OF RIGHTS




2.01

You hereby grant and license to Universal and any Person authorized by Universal
the unlimited right (which right shall be exclusive during the Term hereof and
non-exclusive during the Sell Off Period) during the Exploitation Period in the
Territory to manufacture, distribute, sell, license, market, advertise, promote,
and otherwise exploit by any and all methods now or hereafter known all
Distributed Product, all Artwork, and all other items, artwork, or other
materials used or exploited by or delivered or supplied to Universal under the
Distribution Agreement (“Related Items”), including, without limitation, all
other artwork, items or other materials delivered or submitted by you or on your
behalf to Universal under the Distribution Agreement.  Without limiting the
foregoing, Universal’s rights hereunder include the right to exercise all rights
as the exclusive copyright licensee of Distributed Product, Artwork, and Related
Items in the Territory.




2.02

Without limiting the generality of the foregoing, you hereby grant and license
to Universal and any Person authorized by Universal, the right (which right
shall be unlimited and exclusive during the Term hereof and non-exclusive during
the Sell Off Period) in the Territory during the Exploitation Period, to
manufacture Records by any and all methods now or hereafter known embodying any
portion or all of the performances embodied on Distributed Product hereunder; to
publicly perform such Records and to permit the public performance thereof in
any medium; to import, export, sell, transfer, lease, rent, deal in or otherwise
dispose of such Masters and Records derived therefrom throughout the Territory
under the trademarks, trade names or labels designated by you and Universal; to
remix, edit or adapt the Masters embodied in Distributed Product to conform to
technological or commercial requirements in various formats now or hereafter
known or developed, or to eliminate material which might subject Universal to
any legal action; to use and authorize the use of





Page 1

(Universal) American Southwest License1EX.1.25.06 (DBG)




--------------------------------------------------------------------------------

such Masters for background music, synchronization in motion pictures and
television soundtracks and other similar purposes, including, without
limitation, use on transportation and in commercials for any product in any and
all media, without any payment other than as provided herein; or Universal and
its subsidiaries, affiliates and licensees may, at their election, delay or
refrain from doing any one or more of the foregoing.




2.03

Universal and any licensee of Universal each has the right during the
Exploitation Period, without liability to any Person, and may grant to others
the right, to reproduce, print, publish or disseminate in any medium your name
and Marks, the names, approved portraits, approved pictures and approved
likenesses of each Distributed Artist and individual producer and all other
Persons performing services in connection with Distributed Product (including,
without limitation, all professional, group and other assumed or fictitious
names used by them), and approved biographical material concerning them for
purposes of advertising, promotion and trade in connection with you or such
Distributed Artist, the making and exploitation of Records hereunder, on
websites, in Mobile Materials, and general goodwill advertising. The uses
authorized by the preceding sentence include, without limitation, the use of
those names, approved portraits, approved pictures, and approved likenesses of
each Distributed Artist in the marketing of Records.  Universal's rights as
described in this paragraph will be exclusive during the Term hereof and
nonexclusive during the Sell Off Period.




3.

LICENSED MATERIALS




3.01.

All Distributed Product and all Artwork and Related Items (“Licensed Materials”)
will automatically be deemed to be subject to the terms and conditions contained
in this agreement and will be deemed delivered hereunder contemporaneously with
delivery of the same by you to Universal under the Distribution Agreement.
 Without limiting the foregoing, Universal’s rights, and your obligations, as
set forth in this agreement will apply, without limitation, to all Licensed
Materials.  




3.02

Without limiting the foregoing, Universal will have the right in the Territory
during the Exploitation Period to use free of charge all of advertising,
marketing, and promotional materials (including catalogs, supplements, release
sheets, streamers, liners, photographs of Distributed Artists and the like),
that were used in the United States under the Distribution Agreement in
connection with Records hereunder.




4.

VIDEOS




4.01.

(a)

Without limiting any of Universal’s other rights hereunder, during the
Exploitation Period Universal and any Person authorized by Universal will have
the right (which right will be exclusive during the Term hereof and
non-exclusive during the Sell Off Period) in the Territory to use or otherwise
exploit any Video of Distributed Product (including, without limitation, any
Video produced under the Distribution Agreement) by any and all methods now or
hereafter known, including, without limitation, for advertising and promotional
purposes and for commercial purposes




(b)

(1)

As between you and Universal, you will be solely responsible for obtaining and
paying for all necessary licenses in connection with the Compositions embodied
in each Video of Distributed Product for the exploitation of each such Video in
the Territory during the Term in any and all media now or hereafter known
(“Video Publishing Licenses”) from the copyright holder(s) of such Compositions
(“Video Publishing Costs”), including, without limitation, synchronization
licenses and licenses for public performance in the Territory. If Universal pays
any such Video Publishing Costs hereunder (which Universal is under no
obligation whatsoever to do), then all such Video Publishing Costs paid or
incurred by Universal will constitute Advances hereunder and will be deducted
from monies otherwise payable to you under this agreement or the Distribution
Agreement; provided, however, that if the monies otherwise payable hereunder in
any particular accounting period are less





Page 2

(Universal) American Southwest License1EX.1.25.06 (DBG)




--------------------------------------------------------------------------------

than the total amount to be deducted, then Universal will bill you for such
costs, and you will reimburse Universal for same no later than five (5) days
after your receipt of Universal’s invoice.




(2)

    Without limiting the foregoing, if any Composition embodied in a Video of
Distributed Product is a Controlled Composition, then you will issue (or cause
the music publishing companies having the right to do so) to Universal at no
cost all applicable Video Publishing Licenses (and your execution of this
agreement constitutes the issuance of such licenses by any music publishing
company that is owned or controlled by you or Principal or any Related Company).
 Without limiting the foregoing, if you fail to cause any music publishing
company to issue any such licenses to Universal, or if Universal is required to
pay any fee to such music publishing company in order to obtain any such
license, Universal will have the right to deduct the amount of such license fee
from any and all sums otherwise payable to you hereunder or under the
Distribution Agreement.




(c)

Each Video of Distributed Product will be deemed a component of Licensed
Material as provided herein. Universal will have the rights in and to each such
Video as are otherwise applicable hereto with respect to all other Distributed
Product, including, without limitation, the right to use and publish, and to
permit others to use and publish, your name and the name and likeness of the
Distributed Artist whose performance is embodied in the Video concerned in each
Video and for advertising and purposes of trade in connection therewith.

 

5.

ROYALTIES




5.01

In consideration of the rights granted hereunder by you to Universal and the
other agreements, representations and warranties contained herein, Universal
agrees to pay you in connection with the Net Sale of Records consisting entirely
of Masters of Distributed Product and sold by Universal or its licensees, a
royalty computed at the applicable percentage indicated below, of the applicable
Royalty Base Price with respect to the Record concerned, it being agreed that
such royalties will be computed and paid in accordance with Article 6 below and
the other provisions set forth herein.




(a)

Subject to the other provisions of this Article 5 on NRC Net Sales of Albums in
the Territory: 19% (“Basic Rate”)




(b)

Subject to the other provisions of this Article 5 on NRC Net Sales of Singles in
the Territory:  11% (the “Basic Rate”)




5.02.

(a)

With respect to audio-only compact discs and Electronic Transmissions of Masters
hereunder, the royalty rate (which will be deemed to be the Basic Rate with
respect to such configuration or method of exploitation) is one hundred percent
(100%) of the otherwise applicable royalty rate in the applicable country for
the configuration and price category concerned; provided, if such exploitation
is at a price that does not fall within Universal’s top-line price category
applicable to such method of exploitation, the otherwise applicable royalty rate
will be computed, reduced, and adjusted in accordance with the applicable other
provisions of this Article 5.




(c)

With respect to Records sold in the form of new configurations (including, but
not limited to, Mini Disc, DVD Audio and audiophile Records), the royalty rate
(which will be deemed to be the Basic Rate with respect to such configurations)
is seventy-five percent (75%) of the otherwise applicable royalty rate in the
applicable country for the configuration and price category concerned.  




(d)

With respect to Midline Records and EPs, the royalty rate is three-fourths (3/4)
of the Basic Rate. With respect to Budget Records, premium records, and Records
in the form of transparent or colored vinyl, the royalty rate is one half (1/2)
of the Basic Rate for the configuration concerned. With respect to any Record
sold in the Territory by Universal or its licensee in conjunction





Page 3

(Universal) American Southwest License1EX.1.25.06 (DBG)




--------------------------------------------------------------------------------

with a television advertising campaign, during the semi-annual accounting period
in which that campaign begins as well as the next two (2) such periods, the
royalty rate with respect to the advertised Records sold in the countries in
which the campaign occurs is one half (1/2) of the otherwise applicable royalty
rate, provided: (i) if Universal wholly owns its licensee in the country
concerned, Universal will not thereby reduce your royalty by more than its and
its licensee's actual costs in connection with such campaign, and the aforesaid
reduction of the royalty rate will only apply during the semi-annual accounting
period in which the applicable campaign begins as well as the next such period;
and (ii) if Universal does not wholly own its licensee in the country concerned,
the otherwise applicable royalty rate will not be reduced if Universal’s
licensee does not reduce the monies payable to Universal because of such
advertising campaign.  With respect to any Multiple Record Album, the royalty
rate is the Basic Rate for the configuration concerned if, at the beginning of
the royalty accounting period concerned, the Suggested Retail List Price of such
Album is at least the number of cassettes, compact discs or other configuration
packaged together times the Suggested Retail List Price for "top-line" Albums
marketed by Universal or its principal licensee in the country where the
Multiple Record Album is sold (the "top-line" price). If the Suggested Retail
List Price applicable to such Multiple Record Album is less than the number of
cassettes, compact discs or other configuration packaged together times the
"top-line" price, then the applicable royalty rate for such Multiple Record
Album will be equal to the otherwise applicable royalty rate multiplied by a
fraction, the numerator of which is the Suggested Retail List Price of such
Multiple Record Album, and the denominator of which is the number of cassettes,
compact discs or other configuration packaged together times the "top-line"
price (but not less than one half (1/2) of the applicable royalty rate
prescribed in paragraph 7.01 for such Album).




5.03.

(a)

Your royalty will be the sum equal to fifty percent (50%) of Universal's Net
Receipts with respect to the following Records and/or exploitation of Masters
hereunder: (1) Records sold through record clubs or similar sales plans; (2)
licenses for methods of distribution such as "key outlet marketing"
(distribution through retail fulfillment centers in conjunction with special
advertisements on radio or television), direct mail, mail order, or by any
combination of the methods set forth above or other methods; (3) licenses for
distribution other than through normal retail channels or other than by the
primary distributor(s) of Universal Records in the territory concerned for the
configuration concerned; and (4) Masters hereunder licensed by Universal for use
in synchronization in motion pictures, television productions, or television
commercials.




(b)

With respect to any exploitation of Mobile Material for which Universal receives
a royalty or other payment which is directly attributable to such Mobile
Material, your royalty will be an amount equal to a percentage of Universal’s
Net Receipts from such royalty or other payment where such percentage equals the
applicable Basic Rate set forth in paragraph 5.01(a) above.




5.04.

(a)

If Universal or its licensees license Videos of Distributed Product, your
royalty will be one half (1/2) of the Net Receipts received by or credited to
Universal in the United States derived therefrom after deducting from gross
receipts a fee, in lieu of any overhead or distribution fee, of twenty-two
percent (22%) of the gross receipts in connection therewith. It is specifically
agreed that Universal has and will have the right to license such Videos to
third parties (e.g., club services) for no payment, in which case no payment
will be made to you in connection therewith.




(b)

With respect to home video devices embodying Videos of Distributed Product
manufactured and distributed by Universal or its licensee in the country
concerned, you will be entitled to a royalty computed as provided in this
Article, but the following rate will apply instead of the rates specified in
paragraph 5.01 above: 10% of the applicable Royalty Base Price. Said royalties
are inclusive of any third party payments required in connection with the sale
of such devices including, without limitation, artist and producer royalties and
copyright payments.








Page 4

(Universal) American Southwest License1EX.1.25.06 (DBG)




--------------------------------------------------------------------------------

5.05.

As to a Record not consisting entirely of Masters or Videos of Distributed
Product, the otherwise applicable royalty rate will be prorated on the basis of
the number of Masters or Videos of Distributed Product embodied on such Record
compared to the total number of Masters or Videos (including the Masters and
Videos of Distributed Product) contained on such Record. As to Joint Recordings,
the royalty rate will be the royalty rate provided for herein divided by the
number of Persons with respect to whom Universal is obligated to pay a royalty
(including you).




5.06.

No royalties will be due or payable in respect of (a) Records furnished on a
no-charge basis or sold to disc jockeys, publishers, employees of Universal or
its licensees, motion picture companies, radio and television stations and other
customary recipients of free, or discounted or promotional Records sold for less
than or equal to fifty percent (50%) of the Record's highest posted wholesale
list price; (b) Records sold or distributed by Universal or its licensees for
promotional purposes; (c)  Records sold at close-out prices, for scrap, at less
than inventory cost or at fifty percent (50%) (or less) of the Record's highest
posted wholesale price whether or not such Records are intended for sale to
third parties; (d) Records (or fractions thereof) given away or shipped on a
so-called "no charge" or "freebie" basis (whether or not intended for resale;
whether billed or invoiced as a discount in the price to Universal’s or its
licensee’s customers or as a Record shipped at no charge), including, without
limitation, Records shipped as “bonus” or “free” Records (such as, by way of
example only, any such Records that are distributed free to dealers in lieu of a
discount); and (e) Records sold at a discount from the Record's posted wholesale
list price (but for more than fifty percent (50%) of such price).




5.07.

The royalty payable to you hereunder includes all royalties due you, any
Distributed Artist, the individual producers and all other Persons in connection
with the sale of Records of Distributed Product or other exploitation of Masters
of Distributed Product.




5.08

All monies paid to you or any Distributed Artist during the Term of this
agreement, as well as all monies paid on behalf of you or any Distributed Artist
with your consent, at your request, or pursuant hereto, other than royalties
paid pursuant to this agreement, constitute Advances. All monies payable to you
hereunder shall be first used to recoup any Advances (as such term is defined in
the Distribution Agreement) or other costs paid under the Distribution
Agreement.




6.

ROYALTY ACCOUNTINGS




6.01.

Universal will compute your royalties as of each June 30 and December 31 for the
prior six (6) months, in respect of each such six (6) month period in which
there are sales or returns of Records or other exploitations of Masters of
Distributed product in the Territory on which royalties are payable to you. On
or before the next September 30 with respect to the period ending June 30, and
on or before March 31 with respect to the period ending December 31, Universal
will send you a statement covering those royalties and will remit to you the net
amount of such royalties, if any, after deducting any and all unrecouped
Advances and chargeable costs under this agreement and the Distribution
Agreement and such amount, if any, that Universal may be required to withhold
pursuant to the applicable state tax laws, the U.S. Tax Regulations, or any
other applicable statute, regulation, treaty, or law. No royalty statements will
be required for periods during which no additional royalties accrue. In
computing the number of Records sold, only Records for which Universal has
received payment in the United States from its licensees in respect of such
sales will be deemed sold.  Universal’s licensees shall have the right to
withhold a reasonable reserve against returns and credits.  If Universal makes
any overpayment to you (e.g., by reason of an accounting error or by paying
royalties on Records returned later), you will reimburse Universal to the extent
Universal does not deduct such sums from monies due you hereunder or under the
Distribution Agreement.  Universal may at any time elect to utilize a different
method of computing royalties provided such method does not decrease the net
monies received by or credited to you hereunder.








Page 5

(Universal) American Southwest License1EX.1.25.06 (DBG)




--------------------------------------------------------------------------------

6.02.

Royalties for Records sold for distribution in the Territory will be computed in
the same national currency and at the same rate of exchange as Universal is
accounted to by its licensees with respect to the sale concerned and will be
subject to costs of conversion and any taxes applicable to royalties remitted by
or received from foreign sources. Royalties on Records sold outside the United
States are not due and payable by Universal until payment therefor has been
received by Universal in the United States in United States dollars. For
purposes of accounting to you, Universal will treat any foreign sale as a sale
made during the same six (6) month period in which Universal receives its
licensee's accounting and payment for that sale. If Universal does not receive
payment in the United States in United States Dollars and is required to accept
payment in foreign currency or in a foreign country, Universal will deposit to
your credit (at your request and expense) in such currency in a depository
selected by you in the country in which Universal accepts payment your share of
royalties due and payable with respect to such sales. Such deposit will fulfill
Universal's obligations in connection therewith. If any law, government ruling
or other restriction affects the amount that an Universal licensee can remit to
Universal, Universal may deduct from your royalties an amount proportionate to
the reduction in such licensee's remittances.




6.03.

All royalty statements rendered by Universal hereunder will be conclusively
binding upon you and not subject to any objection by you for any reason unless
specific objection in writing, stating the basis thereof, is given to Universal
and an audit pursuant to paragraph 6.04 for that statement is completed within
two (2) years from the date such statement is rendered.  Failure to make such
written objection or conduct the audit within said time periods will be deemed
to be your approval of such statement, your waiver of such audit rights, and
your waiver of the right to sue Universal for additional royalties in connection
with the applicable accounting period. Each statement will be deemed rendered
when due unless you notify Universal that the applicable statement was not
received by you and such notice is given within sixty (60) days after the
applicable due date specified in paragraph 6.01 above, in which event the
statement will be deemed rendered on the date actually sent by Universal.   You
will not have the right to sue Universal in connection with any accounting, or
to sue Universal for monies due on account of the exploitation of Distributed
Product hereunder during the period an accounting covers, unless you commence
the suit within two (2) years after the date the applicable statement is
rendered to you.




6.04.

You may, at your own expense, audit Universal's books and records directly
relating to this agreement that report the sales of Records for which royalties
or other monies are payable hereunder. You may make such audit only for the
purpose of verifying the accuracy of statements sent to you hereunder and only
as provided herein. You may initiate such audit only by giving notice to
Universal at least thirty (30) days prior to the date you intend to commence
your audit. Your audit will be conducted by a reputable independent certified
public accountant experienced in recording industry audits in such a manner so
as not to disrupt Universal's other functions and will be completed promptly.
You may audit a particular statement only once and only within two (2) years
after the date such statement is rendered as provided in paragraph 6.03 above.
Your audit may be conducted only during Universal's usual business hours and at
the place where it keeps the books and records to be examined. You will not be
entitled to examine any manufacturing records or any other records that do not
specifically report sales of Records or free distribution of Records on which
royalties are payable hereunder. Your auditor will review his tentative written
findings with a member of Universal's finance staff designated by Universal
before rendering a report to you so as to remedy any factual errors and clarify
any issues that may have resulted from misunderstanding.




7.

LICENSES FOR MUSICAL COMPOSITIONS




7.01.

(a)

(1)

You hereby grant to Universal an irrevocable license under copyright to
reproduce each Controlled Composition on Records and distribute such Records in
Canada.








Page 6

(Universal) American Southwest License1EX.1.25.06 (DBG)




--------------------------------------------------------------------------------

(2)

For that license, Universal will pay you or your designee Mechanical Royalties,
on the basis of Net Sales, at the following rate the ("Controlled Rate") on
Records distributed in Canada:




(A)

If the copyright law of Canada provides for a minimum compulsory rate: The rate
equal to seventy-five percent (75%) of the minimum compulsory license rate
applicable to the use of musical works on audio Records under the copyright law
of Canada at the Copyright Fixing Date of the Master concerned;




(B)

If the copyright law of Canada does not provide for a minimum compulsory rate,
but the major record companies and major music publishers in Canada
(collectively the "Canadian Record Industry") have agreed to a mechanical
license rate: The rate equal to seventy-five percent (75%) of the minimum
license rate agreed to as of the Copyright Fixing Date of the Master concerned;




(C)

If the copyright law of Canada does not provide for a minimum compulsory license
rate, and the Canadian Record Industry has not agreed to a rate, the rate
applicable under this clause (B) will be four cents ($0.04) (Canadian) per
Composition;




(b)

The total Mechanical Royalty for all Compositions (including Controlled
Compositions) will be (i) with respect to each Album other than Multiple Record
Albums, not more than ten (10) times the Controlled Rate; (ii) with respect to
each single Record released hereunder, not more than two (2) times the
Controlled Rate; (iii) with respect to any EP released hereunder, not more than
five (5) times the Controlled Rate; and (iv) with respect to Multiple Record
Albums (if any), the maximum aggregate Mechanical Royalty will not be more than
the maximum Mechanical Royalty applicable to an Album not in the form of a
Multiple Record Album multiplied by a fraction, the numerator of which is the
Suggested Retail List Price of such Multiple Record Album and the denominator of
which is the Suggested Retail List Price of "top-line" Albums. With respect to
the exploitation or sale of Records as described in paragraphs 5.02(b) (other
than with respect to EPs and Multiple Record Albums) and 5.03 (other than with
respect to club sales through third parties such as the Columbia House Record
Club where a separate license is negotiated between such club and the copyright
proprietor and paid by such club), the Mechanical Royalty maximums will be three
fourths (3/4) of the amounts prescribed in this subparagraph. Any amounts in
excess of the applicable maximums pursuant to this subparagraph 7.01(b) will be
treated as described in subparagraph 7.01(f) below.




(c)

Mechanical Royalties will not be payable with respect to Records otherwise not
royalty bearing hereunder, with respect to nonmusical material, with respect to
Compositions of one minute or less in duration, and with respect to more than
one (1) use of any one (1) Composition per Record. No Mechanical Royalties will
be payable in respect of Controlled Compositions in the public domain or
arrangements of Compositions in the public domain except that if such
arrangement is credited by the applicable performing rights society in the
country concerned, then the Mechanical Royalty otherwise payable hereunder will
be apportioned in the same ratio used by such public performance society in
determining the credits for public performance of the work, provided you furnish
Universal with satisfactory evidence of that ratio.




(d)

Universal or its licensees will compute Mechanical Royalties on Controlled
Compositions as of the end of each calendar quarter-annual period in which there
are sales or returns of Records on which Mechanical Royalties are payable to
you. On or before the next May 15, August 15, November 15, or February 15,
Universal will send a statement covering those royalties and





Page 7

(Universal) American Southwest License1EX.1.25.06 (DBG)




--------------------------------------------------------------------------------

will pay any net royalties then due. Mechanical Royalty reserves maintained by
Universal against anticipated returns and credits may be held for a reasonable
period of time. If Universal makes any overpayment of Mechanical Royalties on
Controlled Composi­tions (e.g., but without limitation, by reason of an
accounting error or by paying Mechanical Royalties on Records returned) such
excess will be treated as described in subparagraph 11.01(f) below. Your right
to audit Universal's books and records as the same relate to Mechanical
Royalties for Controlled Compositions is subject to the terms and conditions set
forth in Article 8.




(e)

Any assignment made of the ownership of copyright in, or the rights to license
or administer the use of, any Controlled Composition will be made subject to the
provisions of this Article 7.




(f)

You agree to indemnify and hold Universal harmless from the payment of
Mechanical Royalties in excess of the applicable amounts in the provisions of
this Article 7. If Universal pays any such excess, such payments will be a
direct debt from you to Universal, which, in addition to any other remedies
available, Universal may recover from royalties or any other payments hereunder
or under the Distribution Agreement.




7.02.

You and/or the Distributed Artist concerned will cause the issuance of effective
licenses, under copyright and otherwise, to reproduce each Controlled
Composition on Records and distribute those Records thro0ughout the Territory
(excluding Canada, the terms of such licenses shall be as set forth hereinabove)
on terms not less favorable to Universal or its licensees than the terms
prevailing on a general basis in the country concerned with respect to the use
of Compositions on comparable Records.  The obligation to account for and pay
royalties for the mechanical reproduction of Compositions on sales of Records in
the Territory shall be solely that of Universal’s affiliates and licensees.




7.03.

Without limiting the foregoing, you hereby further grant to Universal and any
licensee of Universal the irrevocable right during the Exploitation Period
throughout the Territory and without liability to any Person to: (a) print and
reproduce the title and/or lyrics to each Composition embodied on a Master of
Distributed Product (each, a “Subject Composition”) on Record Artwork; and (b)
print, reproduce and/or otherwise recreate the title and/or lyrics to each
Subject Composition in the so-called “enhanced” or multimedia portion of an
enhanced CD, CD Plus, CD ROM, DVD, or any other similar configuration (whether
now known or hereafter created) embodying Masters of Distributed Product.  If
Universal is required to pay any monies to any Person for the exercise of any of
the rights granted to Universal pursuant to this paragraph 7.03, Universal will
have the right to deduct such amount from any and all sums otherwise payable to
you hereunder or under the Distribution Agreement.




8.

CREDIT / LOGO




8.01

All Records manufactured by Universal hereunder and accompanying Artwork will
indicate appropriate ownership credit and copyright notice as determined by you
and Universal. Notwithstanding the foregoing, Universal (or its licensee in the
country concerned) will have the right to identify itself as the exclusive
licensee, manufacturer, and distributor of Distributed Product in each country
of the Territory.  




8.02.

(a)

All Distributed Product, Artwork, Related Items, and any other marketing,
promotional or advertising materials related to Distributed Product will include
the Universal Logo and/or the logo of Universal’s licensee in the country
concerned (“Affiliate Logo”) and such other language or legend as determined by
Universal or its applicable licensee in its sole discretion.   








Page 8

(Universal) American Southwest License1EX.1.25.06 (DBG)




--------------------------------------------------------------------------------

(b)

(1)

Without limiting the foregoing, provided that (i) you have registered and
otherwise secured all appropriate trademark protection for your Mark in the
country concerned (“Registered Country”) necessary or advisable in Universal’s
reasonable judgment (it being agreed that such registration and other actions
shall be at your sole cost and expense) and you provide Universal with evidence
of same at Universal’s request and (ii) you have advised Universal in writing of
same, and (iii) you, at your sole cost and expense, provide Universal or its
licensee in the country concerned with camera-ready artwork for your Mark in a
timely manner so as not to delay the release of the Distributed Product
concerned, then Universal will instruct its licensees in each Registered Country
to include or otherwise use your Mark wherever the Universal Logo and/or the
Affiliate Logo appears on Distributed Product and related Artwork.
  Notwithstanding anything to the contrary herein, in no event will Universal or
its licensees be obligated to include or otherwise use your Mark in the
Territory as provided herein prior to such time as you have fulfilled the
conditions set forth in the foregoing clauses (i), (ii), and (iii) of this
paragraph; provided, however, that the use of your Mark in the Territory at any
time by Universal or its licensees shall not negate your warranties and
representations with respect to your Mark or Universal’s rights and remedies
provided herein.  The size and placement of your Mark and the juxtaposition of
your Mark with other logos or trade symbols (including, without limitation, the
Universal Logo and/or the Affiliate Logo) will be determined by Universal or its
licensee in the country concerned in its sole discretion, provided that
Universal will instruct its licensee to use its reasonable efforts make the size
of your Mark the same size as the Universal Logo and/or the Affiliate Logo (as
applicable) as same appears on the particular Distributed Product or related
Artwork.  Notwithstanding the foregoing, the failure of Universal or any of its
licensees in any Registered Countries to comply with the provisions of this
paragraph will not constitute a breach of this agreement.  If Universal or any
such licensee fails to comply with this paragraph, then the sole obligation of
Universal in connection therewith will be to instruct that licensee to use its
reasonable efforts to rectify the error in materials prepared after being so
instructed (which obligation will arise only after Universal has received your
written notice of such failure, which notice will specify the country in which
such failure occurred and the Distributed Product or related Artwork that does
not conform with the provisions of this paragraph) and the sole obligation of
the licensee concerned will be to use its reasonable efforts to rectify the
error in materials prepared after it is so instructed by Universal.




(2)

Your Mark, wherever used by Universal or its licensees, will be deemed an item
of “Licensed Material” covered by your warranties, representations and
indemnification obligations hereunder.  Without limiting Universal’s rights,
Universal or any of its licensees may refrain from printing or otherwise using
your Mark at any time when its use might violate any law or rights of any other
Person.  Registration and maintenance of your Mark shall be your sole
responsibility.  You hereby license to Universal, without payment of any kind,
the right to utilize (and to permit Universal’s licensees to utilize) your Mark
in the Territory during the Exploitation Period.  You shall cooperate with
Universal if it deems it advisable for Universal to become a “registered user”
of your Mark and you shall execute any documents required to evidence the
foregoing.




(3)

You agree to execute any other documents necessary or advisable in Universal’s
reasonable judgment to effectuate the rights granted to Universal herein with
respect to your Mark.  




9.

DEFINITIONS




9.01.

"Advance" -- a prepayment of royalties. Advances are chargeable against and
recoupable from any royalties otherwise payable hereunder or from any monies
payable under the Distribution Agreement.








Page 9

(Universal) American Southwest License1EX.1.25.06 (DBG)




--------------------------------------------------------------------------------

9.02.

"Budget Record" -- a Record bearing a Suggested Retail List Price equal to no
more than two-thirds (2/3) of the Suggested Retail List Price in the country
concerned of top-line single-unit Records in the configuration concerned.




9.03.

"Container Charge" -- ten percent (10%) of the Suggested Retail List Price for a
single-fold analog disc Record in a standard sleeve with no insert; fifteen
percent (15%) of the Suggested Retail List Price for an analog disc Record in a
double-fold or gatefold jacket, in a nonstandard sleeve or jacket, or with
inserts; twenty percent (20%) of the Suggested Retail List Price for analog
cassette tape Records and for audiovisual Records; and twenty­-five percent
(25%) of the Suggested Retail List Price for Records in the form of Compact
Discs, Digital Compact Cassettes, Mini-Discs, Records sold in the form of other
digital configurations, Electronic Transmissions, audiophile Records, Records
sold in the form of any other new configurations, and for any other Record other
than as hereinafter provided.




9.04.

"Electronic Transmission" -- any transmission to the consumer, whether sound
alone, sound coupled with an image, or sound coupled with data, in any form,
analog or digital, now known or later developed (including, but not limited to,
limited downloads, permanent downloads, streams, Masters made available through
portable subscription services, mobiletones, “cybercasts”, “webcasts”,
“streaming audio”, “streaming audio/video”, “digital downloads”, direct
broadcast satellite, point-to-multipoint satellite, multipoint distribution
service, point-to-point distribution service, cable system, telephone system,
broadcast station, and any other forms of transmission now known or hereafter
devised) whether or not such transmission is made on-demand or near on-demand,
whether or not a direct or indirect charge is made to receive the transmission
and whether or not such transmission results in a specifically identifiable
reproduction by or for any transmission recipient.  All references in this
Agreement to the “distribution” of Records, unless expressly provided otherwise,
shall be understood to include the distribution of Masters by way of Electronic
Transmission thereof.




9.05.

"Joint Recordings" -- Masters embodying a Distributed Artist's performance and
any performance by another artist with respect to whom Universal is obligated to
pay royalties or any other sum.




9.06.

"Long Play Single" -- a Record containing at least three (3) Sides embodying a
total of not more than three (3) different Compositions.




9.07.

"Midline Record" -- a Record bearing a Suggested Retail List Price equal to more
than two-thirds (2/3), but no more than eighty percent (80%), of the Suggested
Retail List Price in the country concerned of top-line single-unit Records in
the configuration concerned.




9.08.

"Mini Album" or "EP" -- any Record, other than an Album, containing more than
three (3) different Compositions.




9.09

“Mobile Material” -- artwork, images, polyphonic (midi) ringtones, voice
messages, voice ringers, graphics, "wallpaper" and/or other materials (excluding
Masters) transmitted to or reproduced as an accessory for an end user's mobile
telephone or personal digital assistant (or other personal communication
device).




9.10.

"Multiple Record Album" -- an Album containing two or more cassettes, compact
discs, or other configuration packaged as a single unit. For purposes of the
Recording Commitment hereunder and for computing the applicable Recording Fund
or Advance, a Multiple Record Album accepted by Universal will be deemed only
one (1) Album.








Page 10

(Universal) American Southwest License1EX.1.25.06 (DBG)




--------------------------------------------------------------------------------

9.11.

"Net receipts," "net sums," or "net amount received" and similar terms in this
agreement -- royalties or flat payments received by Universal in the United
States in connection with the subject matter thereof solely attributable to
Masters or Videos hereunder, less all of Universal's custom manufacturing,
duplication, and packaging costs, less all advertising expenses and less any
costs or expenses that Universal is required to incur (such as, without
limitation, production costs, mechanical royalties and other copyright payments,
AF of M and other union or guild payments).




9.12.

"Net Sales" -- sales of Records paid for and not returned, less returns and
credits, after deduction of reserves against anticipated returns and credits.




9.13.

"NRC Net Sales" --  Net Sales of the applicable Record sold for distribution
through normal retail channels.

 

9.14.

"Royalty Base Price" -- the Suggested Retail List Price less all excise, sales
and similar taxes and less the applicable Container Charge.  




9.15.

"Side" -- a Recording of not less than three (3) minutes of continuous sound.




9.16.

"Single -- a Record containing not more than three (3) different Compositions.




9.17.

"Suggested Retail List Price" or "SRLP" -- The retail equivalent price utilized
by Universal's licensee in computing monies to be paid to Universal for the
Record concerned, provided that in any country where there is no actual
suggested or applicable retail list price and where Universal's licensee is
wholly-owned by Universal or Universal's parent, the SRLP will be deemed to be
the price established by Universal or its licensee(s) in conformity with the
general practice of the recording industry in such country.  




9.18.

The words "term of this agreement" or "period of this agreement" or "term
hereof" or "so long as this agreement remains in force" or words of similar
connotation refer to the initial period of this agreement and the period of all
renewals, extensions and substitutions or replacements of this agreement.




9.19.

"Territory" -- the Universe, excluding the United States.




9.20.

"United States" -- the United States of America, its territories, possessions
and military exchanges (including, without limitation, Puerto Rico).




9.21

"Videos" -- sight and sound Recordings that reproduce the audio performances of
recording artists together with a visual image.




9.21.

All other capitalized terms not specifically defined herein will have the same
meanings ascribed to them in the Distribution Agreement.




10.

WARRANTIES AND REPRESENTATIONS




10.01.

You warrant and represent that you have the right to enter into this agreement
and fully perform your obligations hereunder and, without limiting the
generality of the foregoing, that you have the right to grant to Universal all
of the rights granted hereunder throughout the Territory.




11.

OTHER TERMS




11.01.

You and Universal agree that the following provisions from the Distribution
Agreement are incorporated into this agreement by this reference and shall
constitute a part of this agreement;





Page 11

(Universal) American Southwest License1EX.1.25.06 (DBG)




--------------------------------------------------------------------------------

provided, however, that solely for purposes of this paragraph 11.01 and the
incorporation of said provisions into this agreement, (i) the capitalized term
“Territory” wherever it appears in the following provisions from the
Distribution Agreement shall have meaning set forth in this agreement, and (ii)
the capitalized term “Universal” wherever it appears in the following provisions
from the Distribution Agreement shall be deemed to be followed by the phrase
“and its licensees” when such phrase does not otherwise appear:  Articles 7, 8,
9, 12, and 13 (other than paragraphs 13.09, 13.14, and 13.16).




12.

MISCELLANEOUS

 




12.01.

The name of this agreement and the headings of the Articles herein are intended
for convenience only and will not be of any effect in construing the contents of
this agreement.




12.02.

Any and all riders, exhibits or schedules annexed hereto together with this
basic document constitute this agreement.




12.03.

This agreement will not become effective until executed by all parties hereto.







UNIVERSAL RECORDS

A DIVISION OF UMG RECORDINGS, INC.







By:______________________________

Michael Reinert, Esq.

Exec. Vice President

Business & Legal Affairs







ACCEPTED AND AGREED:




AMERICAN SOUTHWEST MUSIC DISTRIBUTION. INC.







By:____________________________

An Authorized Signatory




Name:__________________________

Title:___________________________





Page 12

(Universal) American Southwest License1EX.1.25.06 (DBG)


